DETAILED ACTION
This Detailed Action is a response to Applicant’s Amendment filed on or about 14 May 2020.
Any objection or rejection not maintained in this Detailed Action is withdrawn. 
Applicant has cancelled Claims 2, 7, and 12.
For the reasons stated below, Claims 1, 6, and 11 are allowable.
Claims 3-5, 8-10, and 13-16 are allowable as depending from an allowed independent claim. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons For Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The patent examination process requires each examiner to identify and understand any utility for the invention, review the detailed disclosure and specific embodiments of the invention to understand what the application has invented, review the claims, and conduct a thorough search of the prior art.  MPEP 2103 (I)-(II). 
A complete and thorough search of the prior was made that include searches of the USPTO’s patent database, non-patent literature, and a general search of the web for related art. 
The utility of the present invention is dynamic control over the number of individual requests for each bulk request to use system resources more efficiently.  Specification [0024].  The present invention accomplishes this task through dynamically adjusting the number of outstanding individual requests for each migration session according to the migration speed.  Specification [0026].  Most importantly, each of the plurality of individual requests includes an outstanding number of individual requests initiated for the bulk request.  See Claims 1, 6, 11.  
Applicant’s independent Claims 1, 6, and 11 are allowable because, taken as whole, they set forth claim elements that could not be located in a single reference or a combination of references.  Using Claim 1 as an exemplary claims, the following are reasons for allowance are contained within Claims 6 and 11 as well.  Claim 1 states:
A method of managing a storage system, comprising: 
in response to a migration request for a data migration from a first storage device to a second storage device, initiating a copy session to track progress of the data migration, the copy session having an associated copy range; 
splitting the copy range into a plurality of segments; 
for each segment from among the plurality of segments, initiating a plurality of individual requests of a bulk request to migrate data from the first storage device to the second storage device, each of the plurality of individual requests for reading data from the first storage device and writing data to the second storage device, the plurality of individual requests including an outstanding number of individual requests initiated for the bulk request; 
in response to detecting that a first request from among the plurality of individual requests initiated for the bulk request has completed, 
determining a response time length for the first request; determining an average response time length for one or more second requests from among the plurality of individual requests that have completed, based at least in part on the response time length for the first request; and 
updating, based on the determined average response time length, the outstanding number of the plurality of individual requests initiated for the bulk request, U.S. Application No.: -3- 
wherein updating the outstanding number of individual requests initiated for the bulk request comprises: 
increasing the outstanding number of individual requests initiated for the bulk request by initiating a plurality of additional individual requests for the bulk request.

The field of managing migration requests for data storage systems typically tracks the number of outstanding requests in a data structure, such as a map or table, which is not part of the request.  For example, Ishii et al (US 2008/0147902 A1 referred hereinafter as Ishii) discloses a monitoring device that tracks data transfers within a table.  Ishii [0013, 0046; Fig. 5].  Ishii’s table stores tag data, start address, end address, and data length to uniquely identify each direct memory access (DMA) circuit.  Ishii [0043; Fig. 5].  This identifying information used by the DMA circuit then transfers the identified data.  Ishii [0006].  However, Ishii does not disclose “for each segment from among the plurality of segments, initiating a plurality of individual requests of a bulk request to migrate data from the first storage device to the second storage device, each of the plurality of individual requests for reading data from the first storage device and writing data to the second storage device, the plurality of individual requests including an outstanding number of individual requests initiated for the bulk request.”  A thorough reading of Ishii reveals that Ishii does not include the data in its table within the individual requests for the bulk request.  Instead Ishii divides a bulk request into a series of smaller requests that are then managed through access to its table.  Ishii [0035].  
Like Ishii, Wang et al (US 9,507,887 B1 referred hereinafter as Wang) teaches an allocation map data structure.  Wang [Col. 20 Lines 26-40; Fig. 8B].  Wang’s allocation map is used to identify the mapping for each thin device chunk.  Wang [Col. 20 Lines 28-31].  The allocation map contains an entry for each chunk and identifies which logical volume (LV) and associated physical storage.  Wang [Col. 20 Lines 38-40].  Unlike Applicant’s invention, Wang the plurality of individual requests including an outstanding number of individual requests initiated for the bulk request.”
A further search of the prior art, includes Surendran et al (US 2015/0195344 A1 referred hereinafter as Surendran).  Surendran [0032; Fig. 4] discloses a bulk data processing workflow.  The workflow is initiated with a start command or request to process a given record or set of records.  Surendran [0032].  The plurality of records are partitioned into smaller files, data sets, records, partitions, or other units.  Surendran [0032].  These smaller files are entered into a queue for processing.  Surendran [0032].  However, Surendran does not teach ““for each segment from among the plurality of segments, initiating a plurality of individual requests of a bulk request to migrate data from the first storage device to the second storage device, each of the plurality of individual requests for reading data from the first storage device and writing data to the second storage device, the plurality of individual requests including an outstanding number of individual requests initiated for the bulk request.”
Finally, a search of non-patent literature did not produce any references that disclose “for each segment from among the plurality of segments, initiating a plurality of individual requests of a bulk request to migrate data from the first storage device to the second storage device, each of the plurality of individual requests for reading data from the first storage device and writing data to the second storage device, the plurality of individual requests including an outstanding number of individual requests initiated for the bulk request.”
In short, the prior art does not disclose a single reference or a combination of references that could disclose each and every element of Claims 1, 6, and 11.  

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on (571) 272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/J.F.W./Examiner, Art Unit 2138          

/Michael Krofcheck/Primary Examiner, Art Unit 2138